                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 349

WILLIE A. GREEN, SR.,                            )
                                                 )
                                                 )
                    Plaintiff,                   )
                                                 )
      v.                                         )             ORDER
                                                 )
CITY OF SHELBY and                               )
RICK HOWELL (INDIVIDUALLY),                      )
                                                 )
                 Defendant.                      )
___________________________________              )


      This matter is before the Court on Defendant Rick Howell’s Motion for Extension

of Time to Answer or Otherwise Respond to Plaintiff’s Complaint (Doc. 10).

      Plaintiff filed this case in the General Court of Justice, Superior Court Division,

Cleveland County, North Carolina on November 7, 2018. (Doc. 1-1). Defendants

removed the matter to this Court on December 4, 2018. See Notice of Removal (Doc. 1)

      The next day, both Defendants filed their Motion to Dismiss or Quash (Doc. 2)

and Supporting Memorandum (Doc. 3).

      The Court’s docket shows that, on December 20 and 21, 2018, summonses were

issued for both Defendants (Doc. 5, 7).

      On December 26, 2018, Plaintiff filed his Response to Defendants’ Motion to

Dismiss or Quash (Doc. 8).
       Defendants filed a reply on December 27, 2018 (Doc. 9), in which they indicated

their Motion to Dismiss or Quash may become moot and requested that the Court

postpone ruling on that Motion until Plaintiff presents evidence of proper service.

       The instant motion by Defendant Howell (Doc. 10) was filed on January 15, 2019

and requests an extension of time to respond to Plaintiff’s Complaint. That motion,

though, does not reference Defendants’ pending Motion to Dismiss or Quash.

       Thus, from the record, it appears that the issues raised by Defendants’ Motion to

Dismiss or Quash may now be moot, either in whole or in part.

IT IS THEREFORE ORDERED THAT:

   1. Plaintiff is DIRECTED to file, within ten (10) days of the entry of this Order,

       proof of service upon Defendants pursuant to Rule 4(l) of the Federal Rules of

       Civil Procedure;

   2. Defendants are DIRECTED to file within ten (10) days of the entry of this Order,

       a notice advising whether Defendants’ Motion to Dismiss or Quash (Doc. 2) has

       been rendered moot in whole or in part; and,

   3. A ruling on Defendant Howell’s Motion for Extension of Time to Answer or

       Otherwise Respond to Plaintiff’s Complaint (Doc. 10) is hereby DEFERRED

       pending a determination of the status of Defendant’s Motion to Dismiss or Quash.



                                       Signed: January 16, 2019
